Title: From James Madison to Alexander J. Dallas, 28 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            ⟨D⟩ear Sir
                        
                        Monticello Apl. 28. 1815
                    
                    I am just favored with yours of the 25th. The paper inclosed in it is returned without delay. It is well adapted to its delicate object. I have merely noted for your consideration, a change of expression in page 3. “the enjoyment of undisturbed rights &a;” not being secured, like the renown of the Army; and another in page 4th. in order to guard agst. the criticisms

of those who may not have been in fact peculiar objects of pub: confidence & favor; and especially of such as may lose the marks of it by the present arrangement. If any change should occur in the closing sentence p. 5. that will lessen the pledge of Legislative beneficence without losing sight of it, it may perhaps be also well, considering the want of right in the Ex. and the sensibility to it that may be awakened in the Legis: Dept. I have but a moment to drop these lines, being in danger of missing the present mail & under a necessity of losing the next. Affe respects
                    
                        
                            James Madison
                        
                    
                